Citation Nr: 0500033
Decision Date: 01/03/05	Archive Date: 03/14/05

DOCKET NO. 03-16058                         DATE JAN 03 2O05

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for vertigo, tinnitus, and hearing loss, right ear, currently evaluated as 60 percent disabling.

3. Entitlement to an increased (compensable) evaluation for otitis media.

4.Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from March 1944 to May 1946 and from August 1946 to December 1949. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in August 2002 and issued to the veteran in September 2002 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). In that rating decision, the RO denied an evaluation in excess of 30 percent for PTSD, denied an evaluation for vertigo, tinnitus, and hearing loss, right ear, in excess of 60 percent, denied an increased (compensable) evaluation for otitis media, and denied entitlement to TDIU. The veteran timely disagreed with those denials in November 2002. The RO issued a statement of the case (SOC) in April 2003, and the veteran thereafter submitted a timely substantive appeal which was apparently received in June 2003.

Pursuant to a November 2004 motion and the Board's granting thereof in December 2004, this case has been advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

A hearing was held in November 2004, in Little Rock, Arkansas, before Kathleen K. Gallagher, an Acting Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

- 2 


The claim of entitlement to an increased evaluation in excess of 60 percent for vertigo, tinnitus, and hearing loss, right ear, and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1. The veteran has been notified of the evidence and information required to substantiate his claims, and all identified evidence relevant to the claims addressed in this decision has been obtained.

2. Service-connected PTSD is currently manifested by difficulty sleeping, nightmares, nervousness, some isolation, and a Global Assessment of Functioning score of 58 during the pendency of this appeal.

3. PTSD is not manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, irritability, unprovoked violence, or neglect of personal hygiene.

4. To the extent that the veteran has auditory hallucinations or hyperreligiosity, these symptoms are due to non-service-connected bipolar disorder.

5. The veteran's otitis media is not currently characterized by suppuration or by any symptom, except that the veteran must be careful not to get water in his ears.

CONCLUSIONS OF LAW

1. The criteria for an increased evaluation to 50 percent for service-connected PTSD, but no higher evaluation, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).

- 3 


2. The criteria for a compensable disability rating for otitis media are not met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 ,4.3, 4.14, 4.87, Diagnostic Code 6200 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher evaluation for his service-connected PTSD, and to a compensable evaluation for his service-connected otitis media.

Duties to Notify & to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and superseded the decision of the United States Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded. This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

This claim was filed after the VCAA was enacted, and the VCAA is applicable to this claim. See Holliday v. Principi, 14 Vet. App. 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). Accordingly, the Board must insure compliance with the provisions of the VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to

- 4


the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the veteran's July 2001 submission of his claim, he was notified in November 2001 that VA examination had been scheduled, and he was notified of the need to report for that examination. In March 2002, the veteran submitted an additional claim, and in July 2002, the veteran was notified of the need to submit additional evidence and was advised of the evidence that VA would attempt to obtain for him. In November 2002, the veteran was notified of his right to request a de novo review by a decision review officer, and in December 2002, he was advised as to the process for that review.

In a sac issued in Apri1 2003, the veteran was notified of the criteria for evaluating PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 and of the criteria for evaluating otitis media under 38 C.F.R. § 4.87, DC 6200. This sac included the complete text of 38 C.F .R. § 3.159, as revised to incorporate the VCAA.

In June 2003, the veteran requested a personal hearing at the RO which was conducted in June 2003. Following that hearing, a supplemental statement of the case (SSOC) was issued. The veteran requested a hearing before the Board, and the requested hearing was conducted in November 2004.

The veteran was again advised of the enactment of the VCAA by an April 2004 SSOC which again advised the veteran of the evidence required to substantiate his claims, advised him of the time frame in which he could submit evidence, outlined the types of evidence that might be relevant to his claim, and advised him of the evidence already obtained. During the pendency of this appeal, the veteran was afforded VA examination, and his current VA treatment records were obtained. The veteran has not identified any other records relevant to the claims. The communications of record demonstrate that V A has complied with VCAA requirements to notify and assist the claimant. More than a year has elapsed since

- 5 


the RO advised the claimant of the complete text of38 C.F.R. § 3.159 in April 2003. Appellate review of this claim may proceed. Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651,2670 (Dec. 16,2003) (codified at 38 U.S.C.A. § 5103(b))

A VCAA notice, or an equivalent notification as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits, was provided. Pelegrini v. Principi, 18 Vet. App. 112 (2004). Although the veteran was not notified of the full text of 38 C.F .R. § 3.159 or the provisions of the VCAA prior to the initial adjudication in this case, the veteran has, since that time, been provided with additional notices which clearly satisfied the duty to notify the veteran of applicable law and regulations and of the evidence required to substantiate the claims. The veteran was clearly advised that he could identify or submit any relevant evidence, and notified as to what evidence VA would attempt to obtain or had obtained on his behalf, what evidence he would have to obtain, and what his responsibilities in developing his claim were.

Here, the Board finds that any defect with respect to the timing of the VCAA notice or the content of the VCAA notice was harmless error. The veteran has received notice equivalent to that required under of the provisions of the VCAA in the communications by the AOJ prior to the transfer and certification of his case to the Board, and the content of the notices provided fully complied with the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

- 6


This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). As the Board has noted above, the veteran has been afforded numerous opportunities to submit additional evidence, has been afforded VA examination, and has testified both at a personal hearing before the RO and has testified before the Board. The veteran has been provided the complete text of 38 C.F.R. § 3.159, as revised to implement the VCAA, which includes the provision advising a veteran to submit or identify any evidence. The Board finds that the claimant has indeed been notified that he should provide or identify any and all evidence relevant to the claim, and has been provided opportunities to identify such evidence. In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, the Board concludes that any error in not providing a single notice to the appellant covering all content requirements is harmless error.

VA has done everything reasonably possible to assist the claimant. Adjudication of the claim may proceed, consistent with the VCAA. The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown,. 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has fully satisfied its duties to inform and assist the veteran as to the claims at issue here.

Law and regulations applicable to claims for increased evaluations

Disability ratings are based, as far as practicable, on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155. The average impairment as set forth in the VA Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, includes Diagnostic Codes which represent particular disabilities. Generally, the degrees of disability specified are considered adequate to compensate

- 7 


for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

In determining the disability evaluation, VA must acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and explain the reasons and bases used to support its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

1. Claim for increased evaluation for PTSD

Factual background

Following his June 2001 claim for an increased evaluation for PTSD, the veteran was afforded VA examination in December 2001. The veteran reported that he had been married and divorced twice, and that he had a relationship of several years' duration with a girlfriend. At that time, the only psychiatric disorder identified by the examiner was PTSD. The examiner noted that the veteran's speech was tangential and pressured. He reported nightmares two or three times a week. He reported an increase in the number of flashbacks since the September 2001 terrorist attacks. He reported being easily startled. He reported that he was friendly, was not uncomfortable in crowds, and liked to socialize, but that he preferred to sit with his back to the wall in such social situations. The veteran's insight was limited. The examiner assigned a GAF score of 58. Since the examiner did not assign any diagnosis other than PTSD, the Board assumes that all symptoms discussed in that VA examination report and all disability reflected by the GAF score of 58 are attributable to the veteran's service-connected PTSD.

The veteran did not undergo any other VA examination for purposes of determination of the appropriate evaluation for service-connected PTSD during the pendency of this appeal. The veteran' s VA outpatient treatment records reflect that

- 8 


a diagnosis of bipolar disorder was assigned in 1998. The outpatient treatment records are devoid of notations of specific treatment of bipolar disorder or PTSD in 2001, when the veteran submitted the claim for an increased evaluation for PTSD, or in 2002.

In May 2003, the veteran appeared hypomanic, with hyperreligiosity, racing thoughts, and pressured speech. He also described increased spending. June 2003 outpatient treatment records reflect that the veteran, for whom depakote had been prescribed in May 2003, had not complied with his treatment regimen. The veteran was hypomanic, with an expansive, bright, overly-friendly affect. His speech was of regular rhythm and volume, but somewhat increased in rate, and pressured, with a definite tendency to continue talking, although not excessively rapid. His thought processes were tangential. The veteran stated that God had been talking to him inside his head. The provider concluded that the veteran was having auditory hallucinations, and assigned a GAF of 41.

At his July 2003 personal hearing, the veteran testified that he had nightmares of war essentially nightly, that he was a loner, and that he did not trust people. He described his PTSD as a constant nightmare. The veteran did not describe his PTSD symptoms at his November 2004 hearing before the Board.

Criteria used to evaluate PTSD

The veteran's disability due to PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, in accordance with the General Rating Formula for Mental Disorders. Under that formula, effective from November 7, 1996, VA's Schedule for Rating Disabilities provides, as to evaluation of disability due to PTSD, that a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and

- 9 


mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

PTSD is 70 percent disabling under DC 9411, where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The Board notes that Global Assessment of Functioning (GAF) scores ranging between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social,

- 10


occupational or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240,242 (1995). In Carpenter, it was noted that the GAF designation is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness," citing the DSM-IV. ld.

GAF scores ranging from 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Analysis

The GAF score assigned for psychiatric disability, at the time of a December 2001 VA examination, when the examiner assigned only a diagnosis of PTSD, was 58. A GAF score of 58 reflects, as noted above, moderate difficulty in functioning. At that time, the examiner described certain symptoms, such as tangential communications and pressured speech, in addition to nightmares, flashbacks, dysphoria.

At the time of May 2003 and June 2003 VA outpatient treatment records, when only the diagnosis of bipolar disorder was discussed, a GAF score of 41 was assigned. At that time, the provider described certain symptoms, including tangential communications and pressured speech, as well as hyperreligiosity, an expansive, bright, overly-friendly affect, and auditory hallucinations. A GAF score of 41 is consistent with a finding of severe, although not total, occupational and social impairment.

Because the providers did not differentiate the symptoms attributable to PTSD from the symptoms attributable to bipolar disorder, those symptoms that were described at the time of the December 2001 VA examination which were again described in May 2003 and June 2003, must be attributed to PTSD. In contrast, symptoms such as auditory hallucinations, which were present only when the veteran's bipolar disorder was discussed, are not attributable to the veteran's PTSD. See Mittleider v.

- 11 


West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in favor of the veteran, dictates that such .signs and symptoms be attributed to the service-connected condition).

Accordingly, the Board in this' case has considered the totality of the veteran's psychiatric symptoms noted in the record, rather than merely those generally most closely associated with a diagnosis of PTSD. With consideration of the veteran's testimony that his PTSD was "a constant nightmare," as well as symptoms described at the time of the VA examination which assigned a diagnosis only of PTSD but which remained present when the GAF of 41 was assigned, the Board concludes that, resolving reasonable doubt in the veteran's favor, a 50 percent evaluation is appropriate for the veteran's PTSD.

The Board has considered whether the criteria for an evaluation in excess of 50 percent for PTSD are met during the pendency of this appeal. However, the evidence reflects that the veteran has lived alone during the entire pendency of the appeal. The record is devoid of evidence that the veteran requires assistance with his activities of daily living, with his hygiene, or managing his home. As the veteran has continued to function independently, and has consistently been described as cooperative, has maintained his hygiene, remained well-nourished, and has generally functioned satisfactorily, the evidence is against assignment of a 70 percent evaluation for PTSD, and certainly contradicts a finding that the veteran's PTSD result in total industrial or social impairment.

The evidence establishes that the veteran did not have suicidal ideation, that his speech remained logical, although tangential and the veteran remained able to function independently, living alone, and that he maintained a long-term relationship with a woman he described as a girlfriend and as his fiancee at various times. The doctrine of reasonable doubt was considered in assigning a 50 percent evaluation, but the evidence favoring a 70 percent evaluation is not in equipoise with the evidence favoring a 50 percent evaluation for PTSD. Rather, the preponderance of the evidence is against a finding that the criteria for a 70 percent

- 12


evaluation or a total evaluation for PTSD were met at any time during the pendency of this appeal, since the evidence at the time of assignment of a GAF score of 41 reflects a clear medical judgment that the veteran's auditory hallucinations were attributable to bipolar disorder. According, the provisions of38 U.S.C.A. § 5I07(b) regarding reasonable doubt do not warrant an evaluation in excess of 50 percent for PTSD.

2. Claim for increased (compensable) evaluation for otitis media

Facts

Following his June 2001 claim for an increased (compensable) evaluation for otitis media, the veteran was afforded VA examination of the ears in December 2001. The right ear demonstrated a significant superior retraction pocket with negative Val salva maneuver. It did not appear to the collecting debris. The external auditory canal was clear.

VA outpatient treatment records dated in July 2002 reflect that the veteran had a dry mastoid cavity, right ear (AD), with a retraction pocket in the posterior superior quadrant, which the provider was able to see to the full depth, and there was a cerumen impaction (ci) in each ear (AU). The cerumen impactions were removed All other findings on examination of the right ear were normal. The veteran was scheduled to return for examination for cerumen impaction in six months.

In January 2003, the veteran returned for routine cleaning of his mastoid bowl. He reported no problems since his last visit. The veteran's mastoid cavity was dry, with some cerumen, which was removed.

Criteria used to evaluate otitis media

The veteran's otitis media, right ear, is evaluated as noncompensable under 38 C.F.R. § 4.87, DC 6200. DC 6200 provides for a 10 percent evaluation for chronic suppurative otitis media, mastoiditis, or cholesteatoma, during suppuration,

- 13 


or with aural polyps. Under DC 6201, chronic nonsuppurative otitis media with effusion is rated under the criteria for hearing loss.

Analysis

The medical evidence clearly establishes that, during the pendency of this claim, since June 2001, the veteran's otitis media has not been symptomatic. The veteran has testified that he has had repeated infections with drainage, but the evidence reflects that all episodes of drainage or suppuration were prior to June 2001. The veteran's right ear has been described as dry on each examination or evaluation during this appeal. Thus, a 10 percent evaluation under Diagnostic Code 6200 is not warranted.

The Board notes that, under DC 6201, chronic nonsuppurative otitis media may be evaluated under the criteria for hearing loss. However, as the veteran's hearing loss is a portion of the basis for the compensable evaluation in effect for vertigo, tinnitus, and hearing loss, evaluated by analogy to Meniere's disease under 38 C.F.R. § 4.87, DC 6204-6205, the veteran's hearing loss cannot also serve as the factual basis for a compensable evaluation under DC 6201, since, by regulation, a veteran cannot be compensated more than once for the same disability under different diagnostic codes. 38 C.F.R. § 4.14.

The veteran's otitis media is not currently characterized by suppuration or by any symptom, except that the veteran must be careful not to get water in his ears. The Board is unable to find any other diagnostic code or criteria which would allow a compensable evaluation for the veteran's otitis media based on the current manifestation. The evidence is not is equipoise, and the provisions of38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable evaluation.

- 14


ORDER

An increase in the evaluation for service-connected PTSD from 30 percent disabling to 50 percent disabling is granted; the appeal is granted to this extent only.

The appeal for an increased (compensable) evaluation for otitis media is denied.

REMAND

By a statement dated in June 2001 and apparently submitted in July 2001, the veteran requested an increased evaluation for his service-connected hearing loss, vertigo, and tinnitus. However, the Board is unable to locate a rating decision which granted service connection for vertigo.

The record before the Board reflects that the veteran submitted a claim for service connection for lightheadedness or dizziness in January 1993. That claim was denied by a rating decision issued in April 1993, and the denial of that claim was confirmed in September 1993. A January 1996 rating decision denied a request to reopen a claim for vertigo as secondary to otitis media, right ear, and denied a claim for compensation under 38 U.S.C.A. § 1151 for disequilibrium as a residual of right ear surgery. A December 1997 rating decision which denied claims for an evaluation in excess of 30 percent for PTSD and for TDIU includes a notation that vertigo and tinnitus was evaluated as 30 percent disabling, effective August 11, 1994, under DC 6204. However, that rating decision does not list vertigo as an issue or include a decision granting service connection for vertigo.

In January 1998, the veteran submitted a claim for an increased evaluation for service-connected otitis media, contending that he was entitled to an increased (compensable) evaluation for that disability because he was dizzy and his equilibrium was off. A February 1998 rating decision includes a note which states that the issue of service connection for vertigo "has been removed from appeal status. The decision of 1-29-97 granted service connection." However, the claims file before the Board does not include a January 1997 rating decision.

- 15 


The Board notes that a December 1999 rating decision granted an increased evaluation from 30 percent to 60 percent for vertigo, tinnitus, and hearing loss, right ear, and assigned a 60 percent evaluation for that disability effective September 2, 1999. The December 1999 rating decision includes a notation that a 30 percent evaluation was assigned for that disability (vertigo, tinnitus, and hearing loss, right ear) effective August 11, 1994.

The January 1997 rating decision which granted service connection for vertigo should be associated with the claims file. If that rating decision cannot be located, other action should be taken as necessary to clarify the status of the veteran's claim for an increased evaluation for vertigo, tinnitus, and hearing loss, right ear, including, if necessary, adjudication of a claim for service connection for vertigo. If, after clarification, the claim of entitlement to an evaluation in excess of 60 percent for vertigo, tinnitus, and hearing loss, right ear, remains on appeal, the veteran should be offered the opportunity to submit evidence and should be afforded VA examination.

The veteran's claim of entitlement to TDIU is deferred until clarification of the claim for an increased evaluation for vertigo, tinnitus, and hearing loss, right ear, is clarified. Following clarification of that matter, the veteran should be afforded medical examination to describe all occupational impairments resulting from service-connected disabilities, as contrasted with the veteran's numerous nonservice-connected disabilities, if the claim for TDIU is not moot and remains pending.

Any additional actions which may be required as a result of changes in interpretation of the VCAA which may be issued after the date of this Board decision should also be completed. See Disabled American Veterans, et. al. v. Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 16 


Accordingly, the case is hereby REMANDED for the following action:

1. Advise the veteran of the evidence required to substantiate the claims on appeal, and advise the veteran that it is his responsibility to identify any evidence, of any type, he wants VA to attempt to obtain. 38 U.S.C.A. §§ 5102,5103, and 5103A (West 2002). If there are any additional documents, reports, or types of records which might substantiate his claim, he should identify such records. In any event, the veteran should be specifically asked to provide any evidence in his possession or to identify any evidence that might be obtained that might substantiate a claim on appeal. Any notice given, or action taken thereafter, must also comply with controlling guidance provided after the issuance of this Board decision.

2. The January 1997 rating decision referred to in a February 1998 rating decision of record should be associated with the claims file. If that rating decision cannot be located, other action should be taken as necessary to clarify the status of the veteran's claim for an increased evaluation for vertigo, tinnitus, and hearing loss, right ear, including, if necessary, adjudication of a claim for service connection for vertigo.

3. If, after clarification, the claim of entitlement to an evaluation in excess of 60 percent f<;>r vertigo, tinnitus, and hearing loss, right ear, remains on appeal, the veteran should be afforded VA audiology examination to determine the current severity of his hearing loss and tinnitus. In particular, the varying word recognition scores have been recorded, and the most recent recorded score appear inconsistent with the level of word

- 17 


recognition demonstrated at the veteran's hearings on appeal.

4. If, after clarification, the claim of entitlement to an evaluation in excess of 60 percent for vertigo, tinnitus, and hearing loss, right ear, remains on appeal, the veteran should be asked to keep a record, if possible, of occasions on which he has dizzy spells and the severity of such spells, any objective manifestations of the dizzy spells, notations regarding any witnessed dizzy spells or falls, and whether medical treatment or consultation is sought.

In addition, the RO should attempt to ascertain who is providing the veteran Meclazine (Antivert) which the December 2001 VA examiner noted the veteran is taking and who fills the medication. The medication does not appear on lists of medications in VA outpatient reports. If the RO determines that a private physician is prescribing the drug, the RO should attempt to obtain records of treatment from that physician. If the RO determines that VA is providing the medication, the RO should attempt to obtain records which show the amount of medication dispensed and the dates the medication is dispensed to the veteran. If the RO is able on remand to obtain this information, the RO should consider it in determining, if possible, whether the veteran is compliant in taking the medication as directed, a matter relevant to his claim for an increased rating. If the RO is unable to ascertain this information about the medication and/or the veteran's compliance, the RO should note for the record what attempts were made to obtain the information.

- 18 


5. After the claim on appeal has been adjudicated, it should be determined whether the TDIU claim remains pending or should be dismissed, including as moot. If the TDIU claim remains pending, the RO should assist the veteran with development of evidence needed, if any, concerning that claim and readjudicate it.

6. If any decision with respect to the claims on appeal remains adverse to the veteran, he should be furnished an SSOC and afforded a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 19 




